SALE AGREEMENT
AND
ESCROW INSTRUCTIONS
(Thunderbird Medical Plaza I, II & III)

                 
Contract Date:
  April 6, 2007
        T-Bird 5410/5422 Seller:   5410 & 5422 W. Thunderbird Road, LLC, an
    Arizona limited liability company, and PEA
    Enterprises, LLC, a California limited

 
  liability company
       
 
  814 Westgate Avenue, Suite 119        
 
  Los Angeles, California 90049
       
 
  Attention:
  William Metzler


Facsimile: (310) 207-1458

Telephone: (310) 207-1444

E-mail: wmetzler@westcoastcap.com

and

                  T-Bird 5310 Seller:   5310 West Thunderbird Road, LLC, an
Arizona
    limited liability company, WRM T-Bird, LLC, a
    Delaware limited liability company, EDI
    T-Bird, LLC, a Delaware limited liability
    company, PVPT-Bird, LLC, a Delaware limited
    liability company, Courtleigh T-Bird, LLC, a
    Delaware limited liability company, Mongan
    T-Bird, LLC, a Delaware limited liability
    company, Booth T-Bird, LLC, a Delaware limited
    liability company, Gertmenian T-Bird, LLC, a
    Delaware limited liability company, and Bland
    T-Bird, LLC, a Delaware limited liability

 
  company
       
 
  814 Westgate Avenue, Suite 119        
 
  Los Angeles, California 90049
       
 
  Attention:
  William Metzler


Facsimile: (310) 207-1458

Telephone: (310) 207-1444

E-mail: wmetzler@westcoastcap.com

                 
with a copy to:
  Kutak Rock LLP
            8601 North Scottsdale Road, Suite 300
    Scottsdale, Arizona 85253-2742

 
  Attention:
  Joy A. Sullivan, Esq. & Brian Jordan, Esq.


Telephone: (480) 429-5000

Facsimile: (480) 429-5001

E-mail: joy.sullivan@kutakrock.com &

brian.jordan@kutakrock.com

          Buyer:   Triple Net Properties, LLC, a Virginia limited

 
       
 
  liability company  

 
            1551 N. Tustin Avenue, Suite 300

 
       
 
  Santa Ana, California 92705
Attention:  
Theresa Hutton

Telephone: (877) 888-7348; (714) 667-8252

Facsimile: (714) 667-6843

E-mail: thutton@1031nnn.com

                 
with a copy to:
  Hirschler Fleischer
       
 
  2100 East Cary Street        
 
  Richmond, VA 23223
       
 
  Attention:
  Joseph J. McQuade, Esq.


Telephone: (804) 771-9502

Facsimile: (804) 644-0957

E-mail: jmcquade@hf-law.com

         
Escrow Agent:
  Chicago Title Company  

 
            16969 Von Karman, Suite 200

 
       
 
  Irvine, California 92606
Attention:  
Ms. Lorri Beasley

Telephone: (949) 263-2544

Facsimile: (949) 263-0536

E-mail: beasleyl@ctt.com

         
T-Bird 5410/5422 Escrow:
  Escrow No. ___________________

T-Bird 5310 Escrow:
  Escrow No. ___________________


THE TERMS LISTED ABOVE ARE DEFINED TERMS THAT ARE REFERRED TO THROUGHOUT THE
SALE AGREEMENT AND ESCROW INSTRUCTIONS.

1

BACKGROUND

A. T-Bird 5410/5422 Seller is the owner of that certain real property located at
5422 and 5410 West Thunderbird Road, Glendale, County of Maricopa, State of
Arizona, commonly known as Thunderbird Medical Plaza I and II, and more
particularly described in Schedule “1A” attached hereto (the “T-Bird 5410/5422
Land”).

B. T-Bird 5310 Seller is the owner of that certain real property located at 5310
West Thunderbird Road, Glendale, County of Maricopa, State of Arizona, commonly
known as Thunderbird Medical Plaza III, and more particularly described in
Schedule “1B” attached hereto (the “T-Bird 5310 Land”). The T-Bird 5410/5422
Seller and the T-Bird 5310 Seller are referred to in this Sale Agreement and
Escrow Instructions (“Agreement” or “Contract”) individually or collectively, as
appropriate, as the “Seller.” The T-Bird 5410/5422 Escrow and the T-Bird 5310
Escrow, to the extent separated, are referred to collectively as the “Escrow.”

C. The T-Bird 5410/5422 Land and the T-Bird 5310 Land are referred to
collectively as the “Land.” The buildings and all other improvements located on
the Land are referred to collectively as the “Improvements.” The T-Bird
5410/5422 Land, together with the Improvements located on the T-Bird 5410/5422
Land, are referred to as the “T-Bird 5410/5422 Project” and the T-Bird 5310
Land, together with the Improvements located on the T-Bird 5310 Land, are
referred to as the “T-Bird 5310 Project”. The T-Bird 5410/5422 Project and the
T-Bird 5310 Project are referred to individually as the “Project” and
collectively as the “Projects”. The Projects, together with all rights,
privileges, rights-of-way, and easements appurtenant to the Land, are referred
to in this Agreement as the “Real Property.”

D. In connection with the Projects, each respective Seller is the owner of
certain contracts, agreements, leases, warranties, guarantees, indemnities,
claims, licenses, permits, plans, drawings, specifications, surveys, and
engineering reports (collectively, the “Contract Rights”). Each respective
Seller is the owner of any licenses, permits and certificates of occupancy
issued by governmental authorities relating to the use, maintenance, occupancy
and/or operation of the applicable Real Property and any development rights and
other similar intangible personal property appurtenant to the Real Property
and/or owned by Seller and used exclusively by Seller in the use and operation
of the applicable Real Property, including, without limitation, and all
agreements or rights relating exclusively to the use or operation of the Real
Property (the “Intangible Property”). Each respective Seller is also the owner
of any fixtures, furniture, appliances, building supplies, equipment, machinery,
inventory and other tangible items of personal property owned by Seller and used
in the operation of the applicable Real Property (the “Personal Property”). The
Real Property, the Contract Rights, the Intangible Property, and the Personal
Property are collectively referred to in this Agreement as the “Property.”

E. Seller desires to sell Seller’s interest in the Property to Buyer, and Buyer
desires to purchase Seller’s interest in the Property from Seller, in accordance
with the terms and conditions set forth in this Agreement.

AGREEMENT

1. Purchase of the Property. Seller agrees to sell, transfer, and convey to
Buyer, and Buyer agrees to purchase from Seller, Seller’s interest in the
Property upon the terms and conditions set forth in this Agreement. Although the
Property includes two separate and distinct Projects, the sale and purchase
under this Contract shall be for the entire Property.

2. Purchase Price. The purchase price (“Purchase Price”) for the Property shall
be Twenty-Five Million Two Hundred Fifty Thousand Dollars ($25,250,000.00). The
Purchase Price shall be allocated with respect to the Projects as $11,500,000.00
for the T-Bird 5410/5422 Project and $13,750,000.00 for the T-Bird 5310 Project.
The Purchase Price shall be paid by Buyer as follows.

(a) Within one (1) business day following the execution of this Agreement, Buyer
shall deposit with Escrow Agent an earnest money deposit (the “Deposit”) in the
amount of One Million Dollars ($1,000,000.00); and

(b) On or before the Closing Date, all additional amounts (“Closing Cash”)
required of Buyer to pay the Purchase Price, after credit for the Deposit, and
any other credits to which Buyer is entitled pursuant to this Agreement, will be
deposited by Buyer with Escrow Agent and applied, together with the Deposit, in
accordance with this Agreement.

3. Escrow.

(a) Seller and Buyer hereby appoint Escrow Agent with regard to the T-Bird
5410/5422 Escrow and the T-Bird 5310 Escrow (collectively, the “Escrow”) created
pursuant hereto. The escrow instructions to Escrow Agent attached as Schedule
“2” to this Agreement will supplement the terms and conditions of this Agreement
(the “Additional Escrow Instructions”). The text of this Agreement, however,
governs over all conflicts and inconsistencies with the attached escrow
instructions. This Agreement will constitute the sole joint escrow instructions
of Buyer and Seller to Escrow Agent, and the standard form escrow instructions
of Escrow Agent will not be used for this Escrow. Although there will be two
separate Escrow accounts for closing, the T-Bird 5410/5422 Escrow and the T-Bird
5310 Escrow shall be maintained collectively as if only one escrow exists
throughout the term of this Agreement.

(b) The Deposit will be held by Escrow Agent in a fully federally insured or
federally backed investment approved by Buyer and Seller. All deposits and other
payments required of Buyer under this Agreement must be made in Good Funds. The
term “Good Funds” means in cash, by confirmed wire transfer, by certified check
drawn on any bank, or by cashier’s check issued by any bank representing good,
sufficient, and immediately available U.S. funds.

(c) Upon the Opening of Escrow, the Deposit is fully earned by Seller and
non-refundable to Buyer, except as expressly provided in this Agreement. If the
sale of the Property is consummated pursuant to this Agreement, then the Deposit
shall be credited against the Purchase Price at the Close of Escrow. Within one
(1) business day after the Opening of Escrow, Escrow Agent shall release to
Seller a portion of the Deposit in the amount of Six Hundred Thousand Dollars
($600,000.00); the remainder of the fully earned Deposit shall be held in
Escrow.

(d) The date of the opening of the Escrow (“Opening of Escrow”) will be the date
on which the last of the following has occurred: (i) Escrow Agent has received
this Agreement executed by Buyer and Seller; (ii) Escrow Agent has received the
Deposit; and (iii) Escrow Agent has accepted this Agreement as its escrow
instructions by executing this Agreement on the signature page. Escrow Agent is
instructed to insert the date of opening in the signature portion of this
Agreement and to send a copy of the fully executed Agreement to Buyer and Seller
by facsimile transmission on the date of Opening of Escrow.

(e) The Close of Escrow (defined below) will occur on May 15, 2007 (“Closing
Date”), or such later day as expressly provided in this Agreement. If the Close
of Escrow has not occurred by the Closing Date by reason of a default hereunder,
the defaulting party shall bear all escrow cancellation charges. For purposes of
this Agreement, the “Closing” or the “Close of Escrow” shall mean the date that
a fully-executed Deed (defined below) conveying the Real Property to Buyer is
recorded in the Official Records of Maricopa County, Arizona, by Escrow Agent.

4. Documents. Within five (5) days after the Opening of Escrow, Seller will
deliver to Buyer the following documents (collectively referred to as the
“Property Documents”) to the extent such documents are in Seller’s possession or
under Seller’s control.

(a) A current rent roll (“Rent Roll”);

(b) A copy of all current tenant leases and amendments that affect the Property
(the, “Tenant Lease(s)”) as described on Schedule “9A” attached hereto;

(c) Copies of any service contracts, equipment leases, and other contracts
relating to the operation of the Property (the “Service Contracts”) as described
on Schedule “9B”;

(d) The Property’s operating statements for the calendar year ending in 2006 and
year-to-date statements;

(e) Without warranty, express or implied, an existing survey of the T-Bird
5410/5422 Project prepared by Hoskin Ryan Consultants, Inc. Job No 04-047-01
dated April 26, 2004, and an existing survey of the T-Bird 5310 Project prepared
by Superior Surveying Services, Inc. Job No. 260465 dated May 9, 2006
(collectively, the “Existing Surveys”);

(f) Without warranty, express or implied, a Phase I Environmental Site
Assessment for the T-Bird 5410/5422 Project prepared by AEI Consultants Project
No. 8567 dated April 26, 2004, and a Phase I Environmental Site Assessment for
the T-Bird 5310 Project prepared by EDI-RE Job No. 06-771 dated May 4, 2006
(collectively, the “Environmental Assessments”);

(g) The broker’s sales package for the Projects;

(h) The Projects’ 2006 CAM reconciliations submitted to tenants;

(i) The current year’s CAM estimates;

(j) Copies of existing property insurance certificates; Any available building
plans and specifications, if available;

(k) A list of utility companies, with account numbers, servicing the Property;
and

(l) Seller will make available at its property manager’s office, copies of all
correspondence with tenants related to any defaults and correspondence for any
tenant occupying over 10,000 leasable square feet at the Property. In addition,
during the term of this Agreement, Seller shall also provide Buyer with copies
of any new correspondence with tenants related to any defaults and
correspondence for any tenant occupying over 10,000 leasable square feet at the
Property.

If this Agreement is terminated for any reason, Buyer shall return all Property
Documents to Seller within one (1) business day thereafter.

5. Title.

(a) Preliminary Title Report. As soon as reasonably practicable after the
Opening of Escrow, Seller shall deliver to Buyer two current preliminary title
reports (collectively, the “Title Report”) issued by Escrow Agent showing the
state of the T-Bird 5410/5422 Seller’s, with respect to the T-Bird 5410/5422
Project, and the T-Bird 5310 Seller’s, with respect to the T-Bird 5310 Project,
title to the Real Property, together with legible copies of all matters shown as
exceptions therein (each of which, excluding the Monetary Liens, defined below,
shall be considered “Permitted Exceptions”). At the Closing, Buyer shall credit
Seller for the reasonable cost of the Existing Surveys.

(b) Buyer’s Approval of Title. It shall be the sole responsibility of the Buyer
to work with Escrow Agent to obtain any title endorsements or other matters with
respect to title. Buyer shall be deemed to have approved the status of title
shown in the Title Report upon receipt and shall have no right to terminate this
Agreement for any matters shown on the Title Report.

(c) Seller’s Obligation. At Close of Escrow, Seller must pay off any and all
mechanic’s liens affecting or purporting to affect the Property and arising out
of work contracted for by Seller, except those arising out of the investigations
and testing of Buyer and its designated agents and independent contractors, and
any recorded or unrecorded mortgages, deeds of trust, or other monetary liens
affecting title to the Property (collectively, the “Monetary Liens”).

(d) Marketable Title. Concurrent with the Close of Escrow, Escrow Agent will
commit to issue to Buyer a standard coverage owner’s policy of title insurance
in the amount of the Purchase Price, subject only to Escrow Agent’s standard
exceptions and exclusions and the Permitted Exceptions. The cost of the standard
coverage owner’s policy of title insurance will be paid by Seller. Any
additional title requirements, provisions or costs necessary to issue the
extended coverage owner’s policy of title insurance will be the sole
responsibility of the Buyer. Except as may be otherwise established in this
Contract or agreed to by Seller in writing, if Buyer requires any additional
title insurance coverage (i.e., endorsements, reinsurance, direct access,
binders, etc.), Buyer will pay for the different or additional title insurance
coverage.

6. Property Investigations.

(a) Inspections.

(i) During the term of this Agreement, Buyer and its architects, engineers and
consultants, at Buyer’s sole cost and expense, shall have the right to inspect
the Real Property, make surveys and conduct such physical tests, studies and
investigations as Buyer may require (collectively, the “Inspections”). Buyer
shall have the right, at its sole expense, to obtain a new survey or
environmental assessment of the Projects or to update the Existing Surveys and
Environmental Assessments, all in accordance with this Section 6(a).

(ii) Buyer shall cause the Inspections to be conducted at times reasonably
acceptable to Seller upon reasonable advance notice and in a manner that does
not materially adversely affect the Real Property or unreasonably disrupt the
business operations of the occupants thereof.

(iii) Buyer will cause any person actually performing any investigations or
tests on the Property beyond a site visit to acquire and maintain, at Buyer’s or
the performing party’s sole cost and at all times from the date of initial entry
on the Property until the Closing Date, general liability insurance with an
insurer and with insurance limits and coverage reasonably satisfactory to
Seller, but in no event less than One Million Dollars ($1,000,000.00) per
occurrence, that must include coverage for the activities of Buyer or its agents
on the Property and naming Seller as an additional insured. Certificates of
insurance evidencing the insurance policies must be delivered by Buyer to Seller
upon request.

(iv) Notwithstanding anything to the contrary in this Section 6(a), Buyer shall
not perform any intrusive or destructive testing without the prior written
consent of Seller, which may be withheld in Seller’s sole discretion.

(v) Upon completion of each Inspection, Buyer shall cause the portion of the
Real Property subject to such Inspection to be restored to the condition
existing immediately prior to such Inspection.

(vi) In the event of any termination of this Agreement, Buyer shall provide
Seller, at no additional charge and without warranty by Buyer, with copies of
the results of any physical tests or other reports made by or for Buyer at any
time prior to the Closing with respect to the Real Property.

(vii) Buyer hereby indemnifies, defends, and holds harmless Seller and its
members, managers, partners, officers, directors, agents, representatives and
affiliates for, from and against any and all claims, liabilities, demands and
actions and costs and expenses (including reasonable attorneys’ fees) arising
from or as a result of the death of or injury, loss or damage whatsoever caused
to any natural person or to the property of any person by reason of or in
connection with any Inspection, except to the extent caused by an indemnified
party’s gross negligence, recklessness or intentional misconduct, provided,
however, that Buyer shall have no responsibility or liability for any adverse
condition or defect on or affecting the Property not caused by Buyer or its
agents, employees, or contractors but discovered or impacted through authorized
actions during their Inspections, so long as Buyer immediately stops its
Inspections and promptly notify Seller of the condition if any condition is
discovered or impacted by Buyer.

(viii) Until the Closing, neither Buyer, nor Escrow Agent will make, authorize,
or confirm any public announcement of this transaction or discuss this
transaction or otherwise disclose any portion of the Project Documents or
Inspections, except as required by law or with those persons directly involved
in the transaction including attorneys, consultants, accountants, and lenders.

The indemnification obligations of Buyer under this Section 6(a) shall survive
the Closing.

(b) Service Contracts. At least 10 days prior to the Closing Date, Buyer shall
notify Seller in writing which of the Service Contracts that Buyer elects for
Seller to terminate. If Buyer does not timely elect for Seller to terminate any
of the Service Contracts, the Service Contracts shall be listed on the exhibit
to the Assignment of Contracts (defined below). If Buyer timely elects for
Seller to terminate one or more of the Service Contracts, then, at the Closing,
Seller shall cause the applicable Service Contract(s) to be terminated at the
earliest time permitted under the applicable Service Contract(s). In any event,
as of the Closing Seller shall terminate all leasing or management agreements
applicable to the Property.

(c) Estoppel Certificates. Seller shall use its reasonable efforts to obtain
estoppels (collectively, “Tenant Estoppels”) from all tenants under Tenant
Leases. It shall be a condition to Buyer’s obligation to close hereunder that
Tenant Estoppels are obtained from tenants under Tenant Leases comprising an
aggregate of sixty percent (60%) of the leased space in the buildings at the
Property as of the Opening of the Escrow, which percentage must include all
tenants occupying more than 8,000 leasable square feet (the “Required
Estoppels”). Seller agrees to use the form of estoppel that Buyer provides
within five (5) days of the Contract Date, or, if Buyer fails to timely provide
its preferred form, the form that is attached to this Agreement as Schedule “10”
(subject in either case to any tenant’s right to use the form attached to its
Tenant Lease). The Required Estoppels shall not show any materially adverse
matters, including, without limitation, any material default or purported
default thereunder by any party. Buyer shall notify Seller in writing within
four (4) business days after receipt by Buyer of an applicable Required Estoppel
of any materially adverse matter so disclosed. If Buyer timely notifies Seller
of any Required Estoppel that reveals any materially adverse matter, Seller
shall have until the earlier of five (5) days after notice from Buyer or until
two (2) business days prior to the Closing Date to attempt to cure such matter
and cause the applicable tenant to execute a replacement Tenant Estoppel
removing reference to the materially adverse matter. If Seller is unable to cure
and/or obtain the Required Estoppels, it shall not be default by Seller, but
shall give Buyer the right to terminate this Agreement and receive the return of
its Deposit. Upon receipt Seller shall deliver any Tenant Estoppel received to
Buyer. Seller shall reasonably cooperate with Buyer in obtaining customary
subordination and non-disturbance agreements from the tenants at the Property on
the form attached hereto as Schedule 13, provided the receipt of such agreements
shall not be a condition to closing or require Seller to incur any material cost
or expense. Seller shall also use its reasonable efforts to obtain estoppels
from the benefited parties of any restrictive covenants encumbering the
Property.

7. Seller’s Covenants. Until the Close of Escrow, each Seller covenants and
agrees, with respect to its respective Project only, that it shall:

(a) Except for any conditions disclosed in the Property Documents, the
Inspections, or otherwise disclosed by Seller to Buyer in writing, maintain the
Project in good condition and perform, at Seller’s sole cost and expense, all
routine maintenance and repairs and otherwise operate the Project in accordance
with the same management standards as were employed by Seller prior to the
Opening of Escrow;

(b) Between the date of this Agreement and the Close of Escrow, Seller shall not
create or consent to any liens, encumbrances, defects in or exceptions to title,
restrictions or easements affecting the Property that will not be released at
the Close of Escrow; and

(c) Keep in effect all insurance coverage currently in force with respect to the
Project and promptly comply with all requirements of the insurance companies
with respect to such coverage.

(d) Except as expressly permitted otherwise in this Agreement, Seller will not
enter into or extend any lease affecting the Property or any portion thereof
without Buyer’s consent (not to be unreasonably or untimely conditioned or
withheld). Buyer shall provide Buyer’s written consent or disapproval within
five (5) days after written notice of the proposed lease or Buyer shall be
deemed to have approved of such lease.

8. Seller’s Representations and Warranties. In consideration of Buyer entering
into this Agreement, and as an inducement to Buyer to purchase the Property, the
T-Bird 5410/5422 Seller makes the following representations and warranties with
respect to itself and the T-Bird 5410/5422 Project only, and the T-Bird 5310
Seller makes the following representations and warranties with respect to itself
and the T-Bird 5310 Project only:

(a) Each Seller has the right, power, and authority to make and perform its
obligations under this Agreement and the execution, delivery, and performance of
this Agreement and completion of the purchase and sale transaction described in
this Agreement does not violate any contract, agreement, or commitment to which
such Seller is a party or by which such Seller is bound.

(b) Each Seller is the sole owner of, and has the full power and authority to
sell and convey its interest in, its respective Project.

(c) Attached as Schedule “9A” is a list of Tenant Leases as of the Opening of
Escrow and to Seller’s knowledge such list is complete and accurate. The Tenant
Leases are in full force and effect and no tenant is in material default under
its respective Tenant Lease, except as may be noted on the rent roll delivered
to Buyer. Seller has no knowledge of any Seller default under the Tenant Leases.
Attached as Schedule “9B” is a list of Service Contracts as of the Opening of
Escrow and to Seller’s knowledge such list is complete and accurate.

(d) Seller has no knowledge of any pending or threatened condemnation affecting
the Property.

(e) Seller is not, and will not become during the term of the Agreement, a
person or entity with whom persons of the United States are restricted from
doing business with under regulations of the Office of Foreign Asset Contract
(“OFAC”) of the U.S. Department of Treasury (including those named on OFAC’s
specifically designated and blocked persons list) or under any statute,
execution order (including the September 24, 2001, Executive Order blocking
Property and Prohibiting Transactions with Persons who commit, threaten to
commit, or support terrorism), or other governmental action.

(f) There is no litigation pending, nor to Seller’s actual knowledge threatened,
with respect to the Property.

(g) Seller has not received any notifications from any governmental authority
having jurisdiction over the Property alleging that the Property does not
conform to or violates any applicable law with respect to the Property.

(h) The operating statements delivered to Buyer pursuant to Section 4 are the
operating statements used by Seller in the ordinary course of business for the
Property.

As used in this Agreement, the words “Seller’s knowledge” or “Seller’s actual
knowledge” or words of similar import shall be deemed to mean the actual
knowledge of William R. Metzler and Scott O. Douglas (without any duty of
investigation or verification of the matter on a current or ongoing basis and
subject to all information given and disclosures made pursuant to this
Agreement), who shall have no personal liability for any of the representations,
warranties, covenants or obligations of Seller hereunder. Except as expressly
herein otherwise provided, and except as modified by written information
delivered by Seller to Buyer prior to the Close of Escrow, the representations
and warranties of Seller set forth in this Agreement shall be true, complete and
correct as of the date hereof and as of the Close of Escrow as if such
representations and warranties were made on and as of such time. Seller’s
representations and warranties pursuant to this Section shall survive the Close
of Escrow for a period of six (6) months. If Buyer discovers a material breach
of any of Seller’s representations made pursuant to this Section 8 prior to the
Closing, Buyer promptly must deliver written notice to Seller of the alleged
breach, and Seller will have the right to either correct or cure the untrue
representation or do nothing. An election by Seller to cure or correct the
untrue representation may be made only by delivery of written notice to Escrow
Agent and Buyer within five (5) days of Seller’s receipt of Buyer’s notice.
Failure of Seller to timely make an election to cure will be deemed an election
to do nothing. If Seller elects or is deemed to have elected to do nothing,
Buyer will have the right, as its sole remedy, to either: (i) terminate this
Agreement, receive a refund of the Deposit and be reimbursed by Seller for
Buyer’s Out-of-Pocket Costs (as defined below) in an amount not to exceed
$25,000, or (ii) consummate the purchase of the Property without credit or
adjustment of the Purchase Price. All elections must be made within five
(5) days of the receipt of the applicable notice or election, and Buyer’s
failure to timely make an election under the preceding sentence shall be deemed
an election to proceed under (ii). As used in this Contract, the term
“Out-of-Pocket Costs ” means all out-of-pocket costs that were actually incurred
by Buyer in negotiating this Contract or performing any acts required or
permitted under this Contract (including attorney fees, due diligence expenses,
consultant fees, transaction expenses, survey costs, escrow fees, loan
application fees, loan fees, and the like). When making a claim for
reimbursement of Out-of-Pocket Costs, Buyer must supply copies of relevant
invoices, contracts, and the like documenting the costs and loss.

9. “AS IS” PURCHASE/RELEASE. EXCEPT FOR THE EXPRESS WARRANTIES ABOVE AND ANY
OTHERS CONTAINED IN ANY CLOSING DOCUMENTS DELIVERED IN CONNECTION WITH THIS
AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE, DOES NOT MAKE
AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS, OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL AND WRITTEN, PAST, PRESENT, OR
FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO: (A) THE VALUE, NATURE, QUALITY
OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL,
AND GEOLOGY; (B) THE INCOME TO BE DERIVED FROM THE PROPERTY; (C) THE SUITABILITY
OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER MAY CONDUCT;
(D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES, OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY;
(E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE OF THE PROPERTY; (F) THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY; (G) THE
MANNER, QUALITY, STATE OF REPAIR, OR LACK OF REPAIR OF THE PROPERTY; AND (H) ANY
OTHER MATTER WITH RESPECT TO THE PROPERTY, AND SPECIFICALLY, THAT, EXCEPT AS
SPECIFICALLY SET FORTH ABOVE, SELLER HAS NOT MADE, DOES NOT MAKE, AND
SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS REGARDING COMPLIANCE WITH ANY
ENVIRONMENTAL PROTECTION, POLLUTION, OR LAND USE LAWS, RULES, REGULATIONS,
ORDERS, OR REQUIREMENTS.

Buyer’s Initials:__________

BUYER FURTHER ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT PERMITTED BY
LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN “AS IS”
CONDITION AND BASIS WITH ALL FAULTS. BUYER AND ANYONE CLAIMING BY THROUGH OR
UNDER BUYER FULLY AND IRREVOCABLY RELEASES SELLER, ITS EMPLOYEES, OFFICERS,
DIRECTORS, REPRESENTATIVES, AND AGENTS FROM ANY AND ALL CLAIM THAT IT MAY NOW
HAVE OR HEREAFTER ACQUIRE AGAINST SELLER, ITS EMPLOYEES, OFFICERS, DIRECTORS,
REPRESENTATIVES, AND AGENTS FOR ANY COST, LOSS, LIABILITY, DAMAGE, EXPENSE,
DEMAND, ACTION, OR CAUSE OF ACTION ARISING FROM OR RELATED TO ANY CONSTRUCTION
DEFECTS, ERRORS, OMISSIONS, OR OTHER CONDITIONS, INCLUDING ENVIRONMENTAL MATTERS
AFFECTING ALL OR ANY PORTION OF THE PROPERTY. FURTHERMORE, BUYER EXPRESSLY
ACKNOWLEDGES THAT IT IS NOT RELYING ON ANY REPRESENTATIONS OR ASSURANCES
CONCERNING THE PROPERTY FROM SELLER’S BROKER OR AGENT OR ANY OTHER REAL ESTATE
BROKER OR AGENT. THE PROVISIONS OF THIS SECTION 9 WILL SURVIVE THE CLOSING.

Buyer’s Initials:__________

10.

2

Buyer Representations. Buyer warrants and represents:

(a) Buyer is validly existing and in good standing under the laws of the state
of its formation and organization and has full authority to enter into this
Agreement and all documents contemplated under this Agreement and required in
order to effect a Closing. The persons executing this Agreement and all other
documents contemplated under this Agreement in order to effect a Closing on
behalf of Buyer are duly authorized to do so and to bind Buyer to this Agreement
and all related agreements.

(b) None of the funds used by Buyer to pay the Purchase Price (including the
Earnest Money Deposit) are subject to the provisions of 18 U.S.C. §§ 1956-1957
(Laundering of Money Instruments), 18 U.S.C. §§ 981-986 (Federal Asset
Forfeiture), 21 U.S.C. § 881 (Drug Property Seizure), Executive Order No. 13224
on Terrorism Financing, or the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, H.R.
3162, Public Law 107-56.

(c) Buyer is not, and will not become during the term of the Agreement, a person
or entity with whom persons of the United States are restricted from doing
business with under regulations of the Office of Foreign Asset Contract (“OFAC”)
of the U.S. Department of Treasury (including those named on OFAC’s specifically
designated and blocked persons list) or under any statute, execution order
(including the September 24, 2001, Executive Order blocking Property and
Prohibiting Transactions with Persons who commit, threaten to commit, or support
terrorism), or other governmental action.

11. Condemnation Prior to Closing. Seller, upon actually becoming aware of same,
shall promptly notify Buyer, in writing, of any condemnation proceeding
affecting the Real Property commenced prior to the Close of Escrow or upon
receipt of any written notice of a potential condemnation. If at any time prior
to the Closing Date, there shall be a taking by eminent domain proceedings or
the commencement of any such proceedings with respect to either (a) any building
located on the Property, (b) access to and from the Property, (c) any parking
spaces the taking of which would cause the Property to be in violation of
applicable laws, or (d) would give any tenant occupying at least 10,000 square
feet the right to terminate its lease, Buyer may, at its option, elect either to
(i) terminate this Agreement and receive a refund of the Deposit, or
(ii) continue the Agreement in effect, in which event, upon the Close of Escrow,
Seller shall assign to Buyer, and Buyer shall be entitled to receive, any
compensation, awards, or other payments or relief resulting from such
condemnation proceeding.

12. Damage and Destruction. If, prior to the Close of Escrow, a Substantial
Portion (as defined below) of the Property is damaged or destroyed, Buyer may,
at its option, elect either to (i) terminate this Agreement and receive a refund
of the Deposit, or (ii) continue the Agreement in effect, in which event Seller
shall assign to Buyer, upon the Close of Escrow, all of Seller’s estate,
interest, right, title, and other claim or demand to any and all insurance
proceeds received or payable as a result of such damage or destruction, except
for any rental interruption insurance proceeds applicable towards rents payable
with respect to the period prior to the Close of Escrow and at the Closing Buyer
shall receive a credit in the amount of any deductible amount under any
applicable insurance policy plus the amount of any uninsured loss. If the
casualty loss does not involve a Substantial Portion of the Property, as defined
below, then Buyer shall be obligated to Close the transaction contemplated
herein according to the terms hereof, notwithstanding such casualty loss, and
Seller shall, at Seller’s election, either: (i) repair the damages caused by
such casualty loss prior to Closing, at Seller’s expense (provided, Seller shall
have no obligation to do so); or (ii) deliver or assign to Buyer, at Closing,
any and all insurance proceeds or rights to proceeds attributable to such
casualty loss, and there shall be no reduction in the Purchase Price and at the
Closing Buyer shall receive a credit in the amount of any deductible amount
under any applicable insurance policy plus the amount of any uninsured loss. For
purposes of this Section 12, a “Substantial Portion” of the Property shall be
deemed to be a casualty loss which is equal to or greater than $2,500,000 per
Project or that would give any tenant occupying at least 10,000 square feet the
right to terminate its lease.

13. Closing Matters.

(a) Buyer’s Deposits Into Escrow. Buyer shall deposit into escrow, at least one
(1) business day prior to the Closing Date (subject to any earlier date required
in accordance with Seller’s Defeasance), the following items:

(i) Currently available Good Funds in the amount of the balance of the Purchase
Price, together with such additional funds as may be required to pay Buyer’s
share of closing costs as provided in this Agreement;

(ii) two (one for the T-Bird 5410/5422 Project and one for the T-Bird 5310
Project) duly executed Assignment and Assumption of Leases in substantially the
form of Schedule “4” attached hereto (collectively, the “Assignment of Leases”)
effectuating the assignment and assumption of Seller’s interest under the Tenant
Leases in effect as of the Close of Escrow;

(iii) two (one for the T-Bird 5410/5422 Project and one for the T-Bird 5310
Project) duly executed Assignment and Assumption of Contracts in substantially
the form of Schedule “5” attached hereto (collectively, the “Assignment of
Contracts”) effectuating the assignment and assumption of Seller’s interest
under the Service Contracts Buyer did not elect to terminate under Section 6(b);
and

(iv) Such additional documents, instruments and agreements, signed and properly
acknowledged by Buyer, if appropriate, as may be reasonably required by the
Title Company or as may be necessary to comply with Buyer’s obligations under
this Agreement.

(b) Seller’s Deposits Into Escrow. At least one (1) business day prior to the
Closing Date (subject to any earlier date required in accordance with Seller’s
Defeasance), Seller shall deposit, or cause to be deposited, with Escrow Agent
the following items:

(i) two (one for the T-Bird 5410/5422 Project and one for the T-Bird 5310
Project) duly executed and acknowledged special warranty deed in substantially
the form of Schedule “3” attached hereto (collectively, the “Deed”);

(ii) two (one for the T-Bird 5410/5422 Project and one for the T-Bird 5310
Project) duly executed and acknowledged Assignment of Leases;

(iii) two (one for the T-Bird 5410/5422 Project and one for the T-Bird 5310
Project) duly executed and acknowledged Assignment of Contracts;

(iv) two (one for the T-Bird 5410/5422 Project and one for the T-Bird 5310
Project) duly executed Bills of Sale for the Personal Property substantially the
form of Schedule “6” attached hereto, if required;

(v) a Non-Foreign Affidavit for each entity comprising the Seller in the form
attached as Schedule “7”;

(vi) two (one for the T-Bird 5410/5422 Project and one for the T-Bird 5310
Project) letters for Buyer’s delivery to each of the tenants of the Property in
the form attached as part of Schedule “8”, executed by Seller; and

(vii) such additional documents, instruments and agreements, signed and properly
acknowledged by Seller, if appropriate, as may be reasonably required by the
Title Company or as may be necessary to comply with Seller’s obligations under
this Agreement.

(c) Prorations. All prorations must be made by Escrow Agent through the Closing
Date (so that, as between Buyer and Seller, Seller shall be deemed the owner on
the day immediately prior to the Close of Escrow and Buyer shall be deemed the
owner on the Closing Date). All proration items and closing costs that are not
specifically dealt with under the terms of this Agreement will be allocated by
Escrow Agent according to the Additional Escrow Instructions attached hereto, or
if not dealt with therein, by Escrow Agent’s standard custom and practice in
Maricopa County, Arizona. At least three (3) business days prior to Closing,
Escrow Agent shall prepare and circulate a draft closing settlement statement
for review and comment by Seller and Buyer, reflecting the prorations, and other
economic terms of this Agreement. The draft closing settlement statement shall
list each of the prorations separately with respect to each Project.

(i) All real and personal property taxes and assessments and other governmental
impositions attributable to the Real Property shall be prorated between Buyer
and Seller as of the Close of Escrow.

(ii) All payments received by Seller from tenants of the Project for rent and
expense reimbursements shall be prorated as of Close of Escrow. Any leasing
commissions or tenant improvement allowances attributable to leases which are
executed prior to the Opening of Escrow will be paid by Seller, and any leasing
commissions or tenant improvement allowances attributable to leases which are
executed after the Opening of Escrow will be prorated between Buyer and Seller
over the term of the lease. If either Buyer or Seller shall collect any rental
or other payments from tenants of the Project after the Close of Escrow which
are properly allocable to any period before or after the Close of Escrow,
respectively, the same shall be promptly apportioned and distributed between
Buyer and Seller in accordance with the foregoing proration. At the Close of
Escrow, all refundable security deposits and advance rental payments made by
tenants to Seller shall be assigned to Buyer and either delivered to Buyer or,
at Buyer’s option, credited to Buyer against the Purchase Price at Close of
Escrow. Prepaid rents shall be applied against any rent due and not yet paid to
Seller. At Closing, Seller shall provide a reconciliation of CAM charges to
tenants versus actual operating expenses, with any deficient amounts being
credited to Buyer and any overages being credited to the Seller. Notwithstanding
the foregoing, the following shall apply to the following tenants:

(A) Intentionally deleted.

(B) Buyer acknowledges that Seller is negotiating a new lease with Pediatrix
Medical Group, Inc. a Florida Corporation dba Obstetrix Medical Group of Phoenix
(“PMG”), at the T-Bird 5310 Project (the “PMG Lease”), which Buyer hereby
consents to and authorizes Seller’s execution thereof. The PMG Lease requires
the payment of the following (collectively, the “PMG Allowance”): (1) a leasing
commission to CB Richard Ellis and GPE Commercial Real Estate, and (2) a tenant
improvement allowance to be paid by Seller to PMG upon completion by PMG of
PMG’s tenant improvements and following satisfaction of certain other conditions
all as set forth in the PMG Lease. Seller shall be responsible for the payment
of the PMG Allowance due prior to the Close of Escrow. If the PMG Allowance has
not been fully paid by Seller as of the Close of Escrow, Buyer shall receive a
credit at the Close of Escrow in the amount of the unpaid balance of the PMG
Allowance. If the PMG Lease is not executed at or before the Close of Escrow,
Buyer shall receive a credit against the Purchase Price with respect to the
T-Bird 5310 Project in the amount of $250,000.00

(iii) All operating expenses for the Property during the period of time prior to
and including the Close of Escrow will be paid by Seller. Any bills for
operating expenses that apply to the period of time prior to the Close of Escrow
but are received by Seller or Buyer after the Close of Escrow will be paid by
Seller through the post-closing adjustment mechanism described below. Buyer will
be responsible for all operating expenses for the Property incurred after the
Closing Date. All utility deposits posted by Seller, or inducement payments
received by Seller from utility companies under utility services agreements,
will remain the property of Seller and will not be prorated. To the extent
possible, utility prorations will be handled by meter readings on the day
immediately preceding the Closing Date; otherwise they shall be based on prior
months’ bills and reprorated on receipt of the actual bills.

(iv) Seller will pay all lease taxes and sales and use taxes for rents collected
by Seller on and prior to the Close of Escrow and past-due rents collected by
Buyer after the Closing Date and remitted to Seller, and Buyer will pay all
lease taxes and sales and use taxes for rents collected and retained by Buyer
subsequent to the Close of Escrow. Buyer shall receive a credit for the amount
of any free rent due under any lease other than the PMG Lease. Buyer shall
absorb free rent relating to the PMG Lease of up to five (5) months. Buyer shall
receive a credit at the Close of Escrow for any free rent in excess of five
months. Except for the tenant improvement costs and leasing commissions
described in Schedule 12 to this Agreement, Buyer shall receive a credit at the
Close of Escrow in an amount equal to all unpaid tenant improvement costs and
leasing commissions which relate to the current terms of leases signed prior to
the date of this Agreement.

(v) To the extent the items set forth above cannot be accurately prorated by
Escrow Agent on the Closing Date, adjustments to the prorations will be made
from time to time after the Close of Escrow to take account of final information
as to taxes and other expenses estimated as of the Close of Escrow or to adjust
rents or expenses that were not included in the prorations done at the Close of
Escrow, and Buyer or Seller, as applicable, will pay the other on demand such
amounts as may be appropriate based on such adjustments, together with interest
at 10% per annum on any amount due from the date of demand if such amount
remains unpaid more than 30 days after demand. Adjustments to prorations (other
than prorations for taxes) must be completed within 270 days after the Close of
Escrow and adjustments to tax prorations must be completed within 30 days after
tax bills are received by both Buyer and Seller. The provisions of this Section
13(c) shall survive the Closing.

(d) Closing. When Escrow Agent holds each of the closing documents and other
items required under Section 13(a) and (b) above, Escrow Agent is authorized to
complete the Close of Escrow by (subject to any alternate order as may be
required in accordance with Seller’s Defeasance):

(i) Recording and delivering to Buyer the Deed;

(ii) Issuing or irrevocably committing to issue the Title Policy to Buyer;

(iii) Delivering to Buyer and Seller a final closing settlement statement in a
form and content approved by Buyer and Seller;

(iv) Paying, from Buyer’s deposits into Escrow, Buyer’s share of closing costs
and expenses (as allocated and prorated in this Agreement);

(v) Delivering to Seller, in immediately available funds, the Purchase Price,
less only Seller’s closing costs and expenses (as allocated and prorated in this
Agreement); and

(vi) Delivering to Seller and Buyer fully executed originals (where applicable)
or copies of the closing documents.

(vii) Outside escrow, Seller shall deliver to Buyer at Closing the original
leases, keys, combinations, operating manuals, Tangible Personal Property and
similar items for the Property.

14. Notices. All notices, requests, demands, and other communications required
or permitted under this Agreement must be in writing and will be deemed to have
been delivered, received, and effective: (i) on the date of service, if served
by hand-delivery or by facsimile telecopy (with proof of transmission) on the
party to whom notice is to be given; or (ii) on the business day of actual
confirmed delivery of the notice properly addressed to the party at the address
shown on the cover page to this Agreement, if sent by overnight Federal Express
or equivalent overnight delivery. The addresses, telephone numbers, and telecopy
numbers shown on the first page of this Agreement are the places and numbers for
delivery of all notices. Any party, may change the place or number for delivery
of notice by notifying all other parties.

15. Brokers. Except for CB Richard Ellis and EBS & Associates (collectively, the
“Broker”), Buyer and Seller each represent to the other that such party has not
incurred, directly or indirectly, any liability for the payment of any real
estate brokerage commission, finder’s fee, or other compensation to any agents,
brokers, finders, or salespersons in connection with the purchase and sale of
the Property as contemplated herein. Each party hereto shall indemnify, hold
harmless, and defend the other party from any claim, liability, or expense for
any such commission or fee by reason of such party’s act. The obligations of the
parties under this Section 15 shall survive the Close of Escrow or earlier
termination of this Agreement. If and only if the Escrow closes in accordance
with the terms of this Agreement, Seller will pay to Broker a brokerage
commission in the amount specified in the separate brokerage agreements between
Seller and Broker.

16. Default of Buyer. If Buyer breaches this Agreement, such breach will be a
default by Buyer under this Agreement and Seller, as its sole remedy, will be
entitled to deliver a notice of immediate cancellation to Buyer and Escrow Agent
and retain the entire Deposit as full, liquidated, and agreed-upon damages. With
the fluctuation in land values, the unpredictable state of the economy, the
fluctuating money market for real estate loans, and other factors that affect
the marketability of the Project, Buyer and Seller agree that it would be
impractical and extremely difficult to estimate the actual damages that Seller
may suffer in the event of a default by Buyer. This remedy provision has been
agreed-upon after specific negotiation, keeping in mind the difficulties in
estimating actual damages. Buyer and Seller agree that the Deposit represents a
reasonable estimate of the total damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT AND, SPECIFICALLY, THIS SECTION 16, THE INDEMNITY
OBLIGATIONS OF THE BUYER UNDER THIS AGREEMENT ARE SEPARATE AND DISTINCT
OBLIGATIONS OF THE BUYER THAT ARE NOT SUBJECT TO THE LIQUIDATED DAMAGE
PROVISIONS CONTAINED IN THIS SECTION 16. FURTHER, NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, THE LIQUIDATED DAMAGE PROVISIONS OF
THIS SECTION 16 WILL NOT ACT TO LIMIT THE AMOUNT OF DAMAGES RECOVERABLE BY
SELLER AGAINST BUYER UNDER A.R.S. SECTIONS 12-1103, 12-1191 OR 33-420, OR
RECOVERABLE BY SELLER AGAINST BUYER IF BUYER, WITHOUT LEGAL RIGHT, RECORDS A LIS
PENDENS OR OTHER DOCUMENT OR INSTRUMENT THAT IMPAIRS OR COULD IMPAIR SELLER’S
ABILITY TO SELL THE PROPERTY TO ANOTHER PURCHASER.

17. Default by Seller. If Seller breaches this Agreement, and such breach
relates to a pre-closing breach of a Seller representation that is not the
result of Seller’s gross negligence or willful misconduct, the provisions of
Section 8 above shall apply. However, if Seller breaches this Agreement (other
than a pre-closing breach governed by Section 8), such breach will be a default
by Seller under this Agreement, and Buyer, as Buyer’s sole and exclusive remedy,
may elect to: (i) cancel this Agreement and the Escrow and receive a refund of
its Deposit; or (ii) enforce specific performance of this Agreement without any
right whatsoever against Seller to any offset or credit against the Price or to
any other equitable or legal remedies or monetary damages. Buyer’s cancellation
notice under subsection (i) above will be deemed effective immediately upon
delivery of written notice of the cancellation to Seller and Escrow Agent. If
Buyer fails to file suit for its remedy of specific performance within thirty
(30) days following the scheduled Closing Date, Buyer will be deemed to have
waived its specific performance remedy and to reimbursement under clause
(ii) above.

18. Nomination and Assignment.

(a) Buyer shall be permitted to assign its rights under this Agreement to an
entity wholly owned by or controlled by Buyer by sending written notice of such
assignment to Seller and Escrow Agent together with a copy of the assignment
document confirming the assignee’s assumption of the obligations under this
Agreement and a copy of such evidence reasonably necessary to evidence that such
assignment to a permitted assignee. The foregoing assignment may include an
assignment of each Project to two separate assignees that qualify under the
foregoing limitation. Except as established above, Buyer may not assign or
otherwise transfer any of its rights under this Agreement to any party without
the prior written consent of Seller, whose consent may be given or withheld in
Seller’s sole and absolute discretion. If any assignment is permitted or
approved by Seller, however, any assignee of Buyer, by accepting an assignment,
will be deemed to have assumed all of the obligations of Buyer under this
Agreement, but the original Buyer will remain liable under this Agreement. If
this Agreement is assigned to two separate assignees, on for each Project, each
assignee shall, by assuming the obligations under this Agreement have fully
released and waived all claims against the T-Bird 5410/5422 Seller, with respect
to the assignee of the rights to acquire the T-Bird 5310 Project, and against
the T-Bird 5310 Seller, with respect to the assignee of the rights to acquire
the T-Bird 5410/5422 Project, as if there were two separate contracts between
the applicable Seller and assignee.

(b) Subject to the limitation contained above in Section 18(a), this Agreement
is binding on and will inure to the benefit of the successors or assigns of
Buyer and Seller. No person other than Buyer, Seller, and Escrow Agent (and
their respective legal successors and assigns) is a party to this Agreement, and
no person will be deemed or is intended to be a third-party beneficiary to this
Agreement.

(c) Notwithstanding anything to the contrary in this Section 18, both Seller and
Buyer may assign this Agreement for purposes of completing a tax deferred
exchange pursuant to Section 1031 of the Internal Revenue Code (a “1031
Exchange”). Each party agrees to cooperate with the other in effecting a 1031
Exchange, but: (i) neither party will be obligated to take title to any property
other than the Property or incur any additional liability or financial
obligations as a consequence of the other party’s 1031 Exchange; (ii) Buyer’s
1031 Exchange will in no way reduce the net amount to which Seller is entitled
under the terms of this Agreement; (iii) Seller’s 1031 Exchange will in no way
increase the amount of Closing Cash that Buyer is required to provide under this
Agreement; (iv) any such 1031 Exchange shall not extend the Closing Date, and
(v) Buyer and Seller will indemnify and hold each other harmless for, from, and
against any and all liabilities, claims, losses, or actions, if any, which
either party incurs or to which either party may be exposed as a direct result
of participation in the other party’s 1031 Exchange. In the case of an
assignment by Buyer in connection with a 1031 Exchange, Buyer must provide
Seller and Escrow Agent of written notice of the assignment, together with the
identity of the assignee and any permitted assignee must assume this Agreement
on terms and conditions reasonably acceptable to Buyer and Seller.

19. Time of Essence. Time is of the essence of each and every term, condition,
obligation, and provision hereof.

20. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which, together, shall
constitute one and the same instrument. In order to expedite the transaction
contemplated herein, telecopied signatures may be used in place of and shall
constitute original signatures on this Agreement.

21. Captions. Any captions to, or headings of, the paragraphs or subparagraphs
of this Agreement are solely for the convenience of the parties hereto, are not
a part of this Agreement, and shall not be used for the interpretation or
determination of the validity of this Agreement or any provision hereof.

22. No Obligations to Third Parties. Except as otherwise expressly provided
herein, the execution and delivery of this Agreement shall not be deemed to
confer any rights upon, nor obligate any of the parties hereto, to any person or
entity other than the parties hereto.

23. Exhibits. The Schedules attached hereto are hereby incorporated herein by
this reference.

24. Amendment to this Agreement. The terms of this Agreement may not be modified
or amended except by an instrument in writing executed by each of the parties
hereto.

25. No Waiver. The waiver or failure to enforce any provision of this Agreement
shall not operate as a waiver of any future breach of any such provision or any
other provision hereto.

26. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona.

27. Fees and Other Expenses. Except as otherwise provided herein, each of the
parties shall pay its own fees and expenses in connection with this Agreement.
If any action is brought by either Buyer or Seller regarding its rights under
this Agreement, the prevailing party will be entitled to attorney fees in a
reasonable amount, expenses, and court costs both at trial and on appeal.

28. Severability. If any provision of this Agreement is, or hereinafter is
adjudged to be, for any reason void, unenforceable, or invalid, it is the
specific intent of the parties that the remainder hereof shall be and remain in
full force and effect.

29. Entire Agreement. This Agreement supersedes any prior agreement, oral or
written, and contains the entire agreement between Buyer and Seller as to the
subject matter hereof. No subsequent agreement, representation, or promise made
by either party hereto, or by or to an employee, officer, agent, or
representative of either party shall be of any effect unless it is in writing
and executed by the party to be bound thereby.

30. Defeasance. The parties acknowledge that the consummation of the
transactions contemplated in this Agreement involves the T-Bird 5310 Seller
securing a release of the T-Bird 5310 Project, by defeasance (“Defeasance”),
from the lien of the Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing recorded on December 16, 1999, as amended and
assigned. Buyer agrees (and agrees to cause its lender) to cooperate with the
Seller, its lender and others that are involved in the Defeasance in securing
the Defeasance, including, but not limited to funding all equity and causing
Buyer’s lenders to fund at least one business day prior to the actual Closing
Date. Buyer shall incur no costs, expenses or liabilities in connection with the
Defeasance, except with respect to any costs that may be incurred by Buyer as a
result of the following with respect to the T-Bird 5310 Project: (i) the closing
of its acquisition loan and causing its lender to fund the proceeds into escrow
with the Escrow Agent at least two business days prior to the actual Closing
Date with the actual closing (funding and recording) occurring on the Closing
Date; and (ii) funding its equity into escrow with the Escrow Agent at least two
business days prior to the actual Closing Date with the actual closing (funding
and recording) occurring on the Closing Date. Notwithstanding the foregoing,
Seller agrees to credit Buyer $1,500 per day for each day prior to the Closing
Date that both (a) Seller requires Buyer to fund the Purchase Price applicable
to the T-Bird 5310 Project and (b) that Buyer actually funded such amounts.
Buyer acknowledges and agrees that Seller shall have the right to extend the
Closing Date in connection with the Defeasance (A) to the month end of the month
in which the Closing Date is scheduled; and (B) for one additional month, if,
through no fault of Seller, its lender is unable to close the Defeasance on the
Closing Date, as may have been extended under clause (A) above. Seller’s
exercise of the foregoing extensions shall be made in writing to Buyer and
Escrow Agent five (5) business days prior to the current scheduled Closing Date.

31. Post-Closing Audit.

Seller acknowledges that Buyer intends to assign all of its rights, title and
interest in and to this Agreement.  The assignee may be a publicly registered
company (“Registered Company”) promoted by Buyer.  Seller acknowledges that it
has been advised that if the purchaser is a Registered Company, the assignee is
required to make certain filings with the Securities and Exchange Commission
(the “SEC Filings”) that relate to the most recent pre-acquisition fiscal year
(the “Audited Year”) and the current fiscal year through the date of acquisition
(the “stub period”) for the Property. To assist the assignee in preparing the
SEC Filings, each Seller agrees that after the Closing Date, it will provide the
assignee with the following within five (5) business days of request by assignee
with regard to the portion of the Property owned by such Seller:



  1.   Access to bank statements for the Audited year and stub period;



      2.  Rent Roll as of the end of the Audited Year and stub period;



  3.   Operating Statements for the Audited Year and stub period;



  4.   Access to the general ledger for the Audited Year and stub period;



  5.   Cash receipts schedule for each month in the Audited Year and stub
period;



  6.   Access to invoice for expenses and capital improvements in the Audited
Year and stub period;



  7.   Accounts payable ledger and accrued expense reconciliations;



  8.   Check register for the 3-months following the Audited Year and stub
period;



  9.   Leases and 5-year lease schedules;



  10.   Copies of all insurance documentation for the Audited Year and stub
period;



  11.   Copies of accounts receivable aging as of the end of the Audited Year
and stub period along with an explanation for all accounts over 30 days past due
as of the end of the Audited Year and stub period; and

12. Signed representation letter in the form attached hereto as Schedule 11.

This section shall survive the Close of Escrow.

3

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Contract Date above written.

“T-BIRD 5410/5422 SELLER”

5410 & 5422 W. THUNDERBIRD ROAD, LLC, an Arizona limited liability company

By: /s/ William Metzler



    William Metzler, Manager

PEA ENTERPRISES, LLC,


a California limited liability company

By: /s/ James D. Vandever



    James D. Vandever, Manager

“T-BIRD 5310 SELLER”

5310 WEST THUNDERBIRD ROAD, LLC,


an Arizona limited liability company

By: /s/ William R. Metzler



    William R. Metzler, Manager

WRM T-BIRD, LLC,


a Delaware limited liability company



      By: WRM Investments, LLC, an Arizona limited liability company, its Sole
Member

By: /s/ William Metzler



    William Metzler, Sole Member

EDI T-BIRD, LLC,


a Delaware limited liability company

     
By:
  EDI Ocean, LLC, a
California limited liability company,
its Sole Member
 
   
 
  By: /s/ Scott O. Douglas
 
   
 
  Scott O. Douglas, Sole Member
 
   

4



    PVP T-BIRD, LLC,

a Delaware limited liability company

     
By:
  PVP Investments, LLC, a
Delaware limited liability company,
its Sole Member
 
   
 
  By: /s/ James D. Vandever
 
   
 
  James D. Vandever, Sole Member



    COURTLEIGH T-BIRD, LLC,

a Delaware limited liability company

     
By:
  11745 Courtleigh Drive, LLC, a
California limited liability company,
its Sole Member
 
   
 
  By: /s/ Hugh H. Evans, III
 
   
 
  Hugh H. Evans, III, Manager



    MONGAN T-BIRD, LLC,

a Delaware limited liability company

By: /s/ Jeffrey Mongan



    Jeffrey Mongan, Trustee of the
Jeffrey John Mongan and Karen
Knutzen Mongan Trust Agreement

Dated June 22, 2004

BOOTH T-BIRD, LLC,


a Delaware limited liability company

By: /s/ J. Clark Booth



J.   Clark Booth, Trustee of
the J. Clark Booth Trust

Dated September 17, 2002

GERTMENIAN T-BIRD, LLC,


a Delaware limited liability company

By: /s/ Beth Booth Gertmenian



    Beth Booth Gertmenian, Trustee of the
Beth Booth Gertmenian Separate Property

Trust Dated October 27, 2000

BLAND T-BIRD, LLC,


a Delaware limited liability company

     
By:
  /s/ Howard Bland
 
   
 
  Howard Bland, Trustee of the
Howard Bland Living Trust
Dated October 10, 1980,
Restated July 20, 1994
and further Restated October 7, 2004



    “BUYER”

TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company

By: /s/ Jeff Hanson
Name: Jeff Hanson
Title: Chief Investment Officer


5

ESCROW AGENT’S ACCEPTANCE

By its execution below, Escrow Agent accepts this Agreement as its escrow
instructions and acknowledges receipt of the Agreement executed by Buyer and
Seller and Buyer’s Initial Deposit. Upon its execution, Escrow Agent agrees to:
(i) insert the relevant escrow number on the first page of this Agreement if not
already completed; (ii) insert the date of the Opening of Escrow below; and
(iii) return one fully executed copy of the Agreement to Buyer and Seller and
retain one for Escrow Agent’s files.

Chicago Title Company

By: s/ Sharon Cram for Lorri Beasely

Its:

Authorized Agent

04/09/07
Date of “Opening of Escrow”

6